DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on June 30, 2021. Claims 1-8 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the specification is maintained and modified in view of Applicant’s amendment.
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Specification
The disclosure is objected to because of the following informalities: on page 4, line 16, “Apart” should read “A” for consistency and clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (JP 2015194479 A) (references herein made with respect to English Machine Translation) and further in view of Peters et al. (US 2016/0061767 A1), as evidenced by Applicant’s specification with respect to claim 1.
Regarding claim 1, Sakakibara teaches a sensor element of a gas sensor (a sensor element 101 of a gas sensor 100, Figs. 1-2, pg. 3, ln. 32; Examiner notes that “a gas sensor” is not positively recited in the claim), the sensor element comprising:
an elongated plate element base made of an oxygen-ion conductive solid electrolyte and having a gas inlet at a first end surface of a first end part and a reference gas inlet in a second end part in a longitudinal direction of said sensor element (the sensor element 101 has a long rectangular parallelepiped shape and includes six layers of oxygen ion conductive solid electrolyte, Fig. 2, pg. 3, lns. 35-36, 40-43; the sensor element 101 has a gas inlet 10 at a front end surface of a front end portion of the sensor element 101, and has a reference gas introduction space 43 in a rear end portion in a longitudinal direction of the sensor element 101, Fig. 2, see Image 1 below, pg. 3, lns. 36 & 45-46, pg. 4, lns. 1-3; the longitudinal direction of the sensor element 101 is the front-rear direction which is the left-right direction in Fig. 1, pg. 3, ln. 36; Examiner interprets the front end portion to read on “a first end part” and the rear end portion to read on “a second end part,” see Image 1 below);

at least one electrochemical pump cell including an outer pump electrode formed on an outer surface of said elongated plate element base, an inner pump electrode provided facing said at least one internal space, and a solid electrolyte portion of said elongated plate element base located between said outer pump electrode and said inner pump electrode (a main pump cell 21 which is an electrochemical pump cell including an outer pump electrode 23 formed on an upper surface of the second solid electrolyte layer 6 which is an outer surface of the sensor element 101, an inner pump electrode 22 facing the first internal space 20 of the gas distribution part, and the second solid electrolyte layer 6 of the sensor element 101 sandwiched between the outer pump electrode 23 and the inner pump electrode 22, Fig. 2, pg. 4, lns. 24-27);
a heater buried inside and surrounded by said oxygen-ion conductive solid electrolyte of said elongated plate element base in a first predetermined range from said first end part of said elongated plate element base in the longitudinal direction of said sensor element (a heater 72 buried inside and surrounded by the oxygen ion conductive solid electrolyte layers 2 and 3 of the sensor element 101 in a first predetermined range from the front end portion of the sensor element 101 in the longitudinal direction of the sensor element 101, Fig. 2, see Image 1 below, pg. 6, lns. 9-11, 14-15; Examiner interprets the heater 72 which is an electric resistor to read on the claimed heater, and does not interpret the lead wire 76 to read on the claimed heater); and

wherein two main surfaces of said elongated plate element base include a main surface closer to said gas inlet, said at least one internal space, and said at least one electrochemical pump cell than to said heater in a thickness direction of said elongated plate element base defined as a pump surface of said sensor element (the upper surface of the second solid electrolyte layer 6 of the sensor element 101 is a pump surface which is closer to the gas inlet 10, the gas distribution part, and the main pump cell 21 than to the heater 72 in a thickness direction of the sensor element 101, Fig. 2, see Image 1 below, pg. 3, lns. 37, 41-42, 46, 54-55, pg. 4, ln. 24, pg. 6, ln. 11; the thickness direction of the sensor element 101 is the up-down direction in Fig. 1, pg. 3, ln. 37), and another main surface closer to said heater than to said gas inlet, said at least one internal space, and said at least one electrochemical pump cell defined as a heater surface of said sensor element (the lower surface of the first substrate layer 1 of the sensor element 101 is a heater surface which is closer to the heater 72 than to the gas inlet 10, the gas distribution part, and the main pump cell 21, Fig. 2, see Image 1 below, pg. 3, lns. 37, 41-42, 46, 54-55, pg. 4, ln. 24, pg. 6, ln. 11), and opposing side surfaces along both sides of said elongated plate element 
Sakakibara teaches that the porous protective layer 91 covers the part of the sensor element 101 from the front end surface of the front end portion to the distance L in the longitudinal direction of the sensor element 101 (Fig. 2, pg. 6, lns. 48-55). This embodiment of Sakakibara in Fig. 2 teaches that the distance L does not reach the end of the heater 72 furthest from the front end portion (Fig. 2, see Image 1 below, pg. 6, lns. 48-55), and therefore fails to teach wherein said porous thermal shock resistant layer in said second predetermined range in said longitudinal direction of said sensor element is formed in three zones comprising zone A, zone B, and zone C, where said zone A is adjacent to said zone B and covers said first end surface of said first end part, where lengths of said zone A and said zone B are obtained by equally dividing, in two, a length extending from a leading end surface of said porous thermal shock resistant layer to an end of said first predetermined range of said heater furthest from said first end part. However, Sakakibara teaches wherein the distance L is a result-effective variable. Sakakibara teaches that the distance L depends on the range in which the sensor element 101 is exposed to the gas to be measured in the gas sensor 100 and is in the range of 0 < distance L < the length in the longitudinal direction of the sensor element (Fig. 1, para. pg. 6, lns. 52-53; Examiner interprets this teaching to mean that the distance L, and thus the longitudinal length of the porous protective layer 91, may be increased when a larger range of the sensor element 101 is exposed to the gas to be measured as long as it is less than the longitudinal length of the sensor element 101). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable 
Modified Sakakibara teaches wherein a portion of the second predetermined range that is positioned adjacent to said zone B and closer to said second end part of said sensor element than is said zone B and in which said heater is not provided is defined as said zone C (the porous protective layer 91 has a longitudinal length that extends past the heater 72 and comprises zone A, zone B, and zone C, wherein a portion of the second predetermined range that is positioned adjacent to zone B and closer to the rear end portion of the sensor element 101 than is zone B and in which the heater 72 is not provided is defined as zone C, Fig. 2, see Image 1 below, see modification supra), 
wherein a part of said zone A that covers said gas inlet at said first end surface of said first end part of said elongated plate element base is a leading end part of said porous thermal shock resistant layer (Examiner interprets a part of the zone A that covers the gas inlet 10 at the front end surface of the front end portion of the sensor element 101 to be a leading end part of the porous protective layer 91, Fig. 2, see Image 1 below).
Modified Sakakibara teaches that the porous protective layer 91 is made of an alumina porous material and may have a porosity of 10% to 40% and a thickness t of 100 to 700 µm in a thickness direction of the porous alumina protective layer 91 (Fig. 2, pg. 7, lns. 3-6). As evidenced by Applicant’s specification, a thermal diffusion time can be determined from a porosity and a thickness of an alumina layer (see Equations 2 and 4, pg. 17, lns. 6-9, pg. 18, lns. 1-18 of the instant specification). Thus, a thermal diffusion time of the porous alumina protective layer 91 of Modified Sakakibara can also be calculated from Equations 2 and 4 of the instant 2/sec, and according to Equation 2 the thermal diffusion time = (0.4 mm)2 / 0.2626 mm2/sec = 0.6 sec, which is within the claimed range.
Modified Sakakibara teaches that the porous alumina protective layer 91 has a porosity of 20% and a thickness t of 400 µm (Fig. 2, pg. 7, lns. 3-6, see modification supra). As evidenced by Applicant’s specification, a thermal diffusion time can be determined from a porosity and a thickness of an alumina layer (see Equations 2 and 4, pg. 17, lns. 6-9, pg. 18, lns. 1-18 of the instant specification). Thus, a thermal diffusion time at the leading end part, thermal diffusion times at the pump surface in a center part of each of the zones A, B, and C, thermal diffusion times at the heater surface in the center part of each of the zones A, B, and C, and thermal diffusion times at each of the first and second side surfaces in the center part of each of the zones A, B, and C of Modified Sakakibara can also be calculated from Equations 2 and 4 of the instant 
The limitations “detect a predetermined gas component in measurement gas” and “pump oxygen in and out between said at least one internal space and an outside” are functional limitations. The limitation “communicated with said gas inlet under predetermined diffusion resistance” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Sakakibara teaches the sensor element 101 of the gas sensor 100 that detects the concentration of a predetermined gas in a gas to be measured (Fig. 2, pg. 3, lns. 34-35), so the sensor element is capable of the recitation “detect a predetermined gas component in measurement gas.” Modified Sakakibara also teaches that the gas distribution 

    PNG
    media_image1.png
    671
    1078
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 2 of Sakakibara.
Regarding claim 2, Modified Sakakibara teaches that the porous protective layer 91 is made of porous alumina and has porosities and a thickness that satisfy the first relational expression above (Sakakibara, Fig. 2, pg. 7, lns. 3-6, Peters, Fig. 1, para. [0022]-[0023], [0042], see modification supra), but fails to teach wherein a second relational expression below is further satisfied for the thickness direction of said porous thermal shock resistant layer: thermal diffusion time at said pump surface in said zone A and said zone B > thermal diffusion time at said pump surface in said zone C, and thermal diffusion time at said heater surface in said zone A and said zone B > thermal diffusion time at said heater surface in said zone C. However, Peters teaches the sensor element 10 including a solid electrolyte 12, a pump cell 26, a heating element 18, and a thermal shock protective layer 32 applied to an outermost peripheral of the solid electrolyte 12 of the sensor element 10 (Fig. 1, para. [0033]-[0035], [0038]). Peters teaches that the thermal shock protective layer 32 contains porous aluminum oxide (Fig. 1, para. [0038]). Peters teaches wherein the porosity of the porous aluminum oxide thermal shock protective layer is a result-effective variable. Specifically, Peters teaches that the porosity of the porous aluminum oxide thermal shock protective layer 32 controls the penetration of water into the thermal shock protective layer 32, which controls the thermal shock robustness and prevents cracking of the sensor element (Fig. 1, para. [0022]- [0023], [0042]). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Sakakibara teaches that the porous alumina protective layer 91 may have a porosity of 10% to 40% (Fig. 2, pg. 7, lns. 3-6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porosities of the porous protective layer of Modified 
	Regarding claims 3 and 5, Modified Sakakibara teaches wherein said porous thermal shock resistant layer has a thickness of 200 µm to 900 µm inclusive (the porous protective layer 91 has a thickness t of 400 µm, Fig. 2, pg. 7, lns. 3-6, see modification supra).
	Regarding claims 4 and 6-8, Modified Sakakibara teaches a surface protective layer formed on at least part of said pump surface of said elongated plate element base or surface protective layers formed on at least part of said pump surface and said heater surface (coating layers 24a and 24b are formed on the pump surface and the heater surface, respectively, Fig. 2, see Image 1 above, pg. 6, lns. 26-30),
wherein said porous thermal shock resistant layer is in contact with said elongated plate element base and said surface protective layer or said surface protective layers (the porous protective layer 91 is in contact with the coating layers 24a and 24b and the sensor element 101 having the long rectangular parallelepiped shape made of solid electrolyte, Fig. 2, pg. 3, lns. 35-36, 40-43, pg. 6, lns. 26-30, 38-41).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection. Prior art Sakakibara is now relied upon for the limitations of claim 1 as recited supra.
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive.
In the arguments presented on pages 16-17 of the amendment, Applicant argues that the thermal diffusion time of the thermal shock resistant layer is used as an index for evaluating the water resistance of the sensor element, which is not discussed or suggested in the prior art references. Applicant asserts that preferable requirements on the thermal diffusion time are defined based on the relationship of the magnitude of the value in each zone of the thermal shock resistance layer to prevent water-induced cracking of the sensor element having a non-uniform structure, which is not discussed or suggested in the prior art references. Applicant asserts that the water-induced cracking can be more reliably prevented in the gas sensor according to claim 1, as compared to a gas sensor wherein a thermal shock resistant layer is provided without the aforementioned point taken into consideration. Applicant asserts that one of ordinary skill in the art who is presented with references that do not disclose or suggest thermal diffusion times would not be motivated to define the specific zones as claimed. 
Examiner respectfully disagrees. Since the prior art reference teaches the thickness and porosity of the porous protective layer 91 (Sakakibara, Fig. 2, pg. 7, lns. 3-6), then the porous protective layer 91 inherently has a thermal diffusion time which can be calculated as evidenced by Applicant’s specification (see Equations 2 and 4, pg. 17, lns. 6-9, pg. 18, lns. 1-18 of the instant specification). Sakakibara also teaches that the porous protective layer 91 protects the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794